DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 06/29/2022; claim(s) 1-2 & 4- 10 is/are pending; claim(s) 1 & 9 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
	Amended claims 1 & 13: Applicant argues in substance the cited Hwang et al. (KR 20090041598 A) is limited to avoid damage from snow only but the claimed subject matter is not limited to the snow only. Other references were not relied to teach previously presented dependent claim 3 whose subject matter is incorporated in claims 1 & 13. Therefore, Hwang and other references cannot teach/suggest the limitation of “a stress detection section configured to detect stress on the fan in an axial direction, wherein when a position of a center of gravity of the fan shifts, the control section is configured to set the rotation number of the fan to a second rotation number from a first rotation number upon determining the external air information satisfies the external air condition and the stress satisfies a preset stress condition, and wherein the second rotation number is less than the first rotation number," as set forth in claim 1. Specifically, applicant argues:
 “Accordingly, the system in Hwang et al. can avoid damage from the weight of
snow. But the presently claimed invention can avoid damage from broader conditions. For example, a foreign substance can exert pressure to the fan not only from the gravity direction but also from the other directions, and not only at the center portion of fan but also at the edge portion. When the approach angle of the foreign substance is large, or the point of contact of the foreign substance is an edge, the refrigeration cycle system can be damaged even if the foreign substance is not so heavy. Accordingly, the presently claimed invention is different than the system of Hwang et al. and provides protection from broader conditions” (Remarks, page 9).

Examiner’s Response: Examiner respectfully disagrees with applicant’s arguments against cited Hwan reference. Please note MPEP 2131.02 states:

"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21 specific chemical species of bicyclic thia-aza compounds in Markush claims.

While examiner does not agree that Hwang is limited to avoid damage only from snow because it can clearly avoid damage from anything (like sand, dust, moisture to name few as can be clear to PHOSITA, because of its system using “weight sensor 428” (fig. 4) to control the fan speed during startup; anything that can be accumulated on the fan can exert added weight to the fan assembly) that can adhere around the fan of the outdoor unit, even if it is limited only to avoid damage from the snow, it still qualified as a species of the claim invention thereby anticipating the argued feature. PHOSITA knows that when weight of a system increases/decreases by some degree, its center of gravity also inherently changes. 
Accordingly, even in the system of Hwang, when the weight of the outdoor fan assembly increases due to buildup of the snow, a shift in center of gravity occurs inherently. See Scarborough (US 20100144233 A1, para. 0006) as an example evidence. As such, Hwang teaches/suggests the challenged feature of the claims 1 & 9.
[0006] Such prior art devices have included deficiencies that have negatively affected the flight characteristics of the flying disc itself. Many such devices have experienced stalling problems due to the additional weight of the peripheral, non-rotating items affixed to the disc. Such stalling problems typically arise because the additional weight of the non-rotating items alters the center of gravity for the gyroscopic flying disc in such a way that detracts from the disc's ability to remain horizontally oriented during flight. This altered center of gravity causes the flying disc to become unstable (i.e., to wobble, rotate unevenly, turn downward toward the ground, etc.). As a result, the ability of the device to fly is severely impacted by the additional, off-centered weight of the non-rotating items.


Claim Rejections - 35 USC § 103
Claim(s) 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang Sun Ho et al. [Hwang, reference of the record] (KR 20090041598 A, Pub. Date: 2009-04-29).

Regarding claim 9, Hwang teaches/suggest a refrigeration cycle system [“Referring to the drawings, the air conditioner 250 is largely divided into an indoor unit (I) and an outdoor unit (O)”, fig. 2] comprising: (Detailed Description, page 3);
a stress detection section [“control signal generator 330 may include an operation unit that generates the snowfall prevention control signal Sn”] configured to detect stress [“The weight of the falling snow is sensed by a weight sensor disposed around the outdoor fan motor 350 of the outdoor unit and when the detected weight is greater than or equal to a predetermined value, a snowfall prevention control signal Sn is generated”] on a fan of an air blower 
a control section configured to control a rotation number of the fan based on the stress at a start of operation of the refrigeration cycle system (Page 5, “The controller 340 outputs the PWM switching control signal Sic to the fan inverter 320 to operate the fan motor 350 when the snowfall prevention control signal Sn is input. For example, the controller 340 controls the fan motor 350 to operate when the fan motor 350 is stopped. The controller 340 may operate the outdoor fan motor 350 for ... (eg, less than 900 rpm) … increase gradually”),
wherein when a position of a center of gravity of the fan shifts [when “prevention control signal Sn is input” due to “1snow is introduced through the air discharge port 422 around the outdoor fan 428, the weight thereof may be sensed” can cause a center of gravity of the fan to shift because of accumulating of the snow as can be clear to PHOSITA2], the control section is configured to set the rotation number of the fan to a second rotation number [“less than 900 rpm” and gradually increasing up to first number 900] from a first rotation number upon determining the external air information satisfies the external air condition and the stress satisfies a preset stress condition, and wherein the second rotation number is less than the first rotation number (Page 5, The controller 340 may operate the outdoor fan motor 350 for a predetermined time (eg, within 1 minute), and may also operate the speed at a constant speed (eg, less than 900 rpm). Of course, it is also possible to control the speed of the outdoor fan motor 350 to increase gradually).

Hwang teaches:
Page 3, The outdoor unit O includes a compressor 202 that serves to compress the refrigerant, a compressor electric motor 202b that drives the compressor, an outdoor side heat exchanger 204 that serves to radiate the compressed refrigerant, and an outdoor unit. An outdoor fan 205 disposed on one side of the heat exchanger 205 and configured to include an outdoor fan 205a for promoting heat dissipation of the refrigerant and an electric motor 205b for rotating the outdoor fan 205a, and an expansion for expanding the condensed refrigerant; A mechanism 206, a cooling / heating switching valve 210 for changing the flow path of the compressed refrigerant, and an accumulator 203 for temporarily storing the gasified refrigerant to remove moisture and foreign matter and then supplying a refrigerant of a constant pressure to the compressor. And the like.

Page 5, 

The controller 340 outputs the PWM switching control signal Sic to the fan inverter 320 to operate the fan motor 350 when the snowfall prevention control signal Sn is input. For example, the controller 340 controls the fan motor 350 to operate when the fan motor 350 is stopped.

The controller 340 may operate the outdoor fan motor 350 for a predetermined time (eg, within 1 minute), and may also operate the speed at a constant speed (eg, less than 900 rpm). Of course, it is also possible to control the speed of the outdoor fan motor 350 to increase gradually.
In addition, when the snowfall prevention control signal Sn is input, the controller 340 may repeat the driving operation of the outdoor fan motor 350 every predetermined period (for example, 20 minutes).
Meanwhile, when the snowfall prevention control signal Sn has various levels, thereby, the controller 340 may allow the speed of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn. In addition, the controller 340 may allow the operation period of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn.

Page 6,  The weight sensor 428 may be disposed above the outdoor unit, specifically, on the side of the outdoor fan motor 426. As a result, when snow is introduced through the air discharge port 422 around the outdoor fan 428, the weight thereof may be sensed. On the other hand, the position of the weight sensor 428 is not limited to that shown in the figure, it is possible if any position that can properly detect the falling snow.

Therefore, Hwang clearly teaches detecting added stress/weight on a fan (due to snow) and controlling the rotation number of the fan based on the detected stress. 	Examiner acknowledges that Hwang does not necessarily teach the sensed stress/weight is in “an axial direction” of the fan in its system.
However, since Hwang further states the position of the weight sensor shown in fig. 4 is merely exemplary because can be placed in “any position that can properly detect the falling snow”, PHOSITA can understand it’s any position also can cover an axial direction to allow measuring the increased weight in the fan’s blade. As such, Hwang implicitly (see 3MPEP 2144.01) teaches/suggests the limitation of “detect stress on a fan of an air blower in an axial direction” and renders the invention of this claim obvious to PHOSITA.

Regarding claim 10, Hwang teaches/suggests the refrigeration cycle system according to claim 9, wherein at the start of the operation, the control section sets the rotation number of the fan to a second rotation number less than a first rotation number [gradually increasing] set according to a set value of the operation in a case where the stress satisfies a preset stress condition (“the snowfall prevention control signal generator 330 may include a weight sensor (428 of FIG. 4) located around the outdoor fan motor 350. The weight of the falling snow is sensed by a weight sensor disposed around the outdoor fan motor 350 of the outdoor unit, and when the detected weight is greater than or equal to a predetermined value, a snowfall prevention control signal Sn is generated” and “Meanwhile, when the snowfall prevention control signal Sn has various levels, thereby, the controller 340 may allow the speed of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn. In addition, the controller 340 may allow the operation period of the outdoor fan motor 350 to be determined according to the level of the snowfall prevention control signal Sn.”).

Claim(s) 1- 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. [Tran, reference of the record] (US 20120085113 A1) in view of Hwang Sun Ho et al. [Hwang, reference of the record] (KR 20090041598 A, Pub. Date: 2009-04-29).

Regarding claim 1, Tran teaches a refrigeration cycle system [fig. 1] comprising: 
an acquisition section [“internal sensors” and/or data interface that passes information of weather to the controller] configured to acquire [“the process moves to step 335 wherein an average outdoor ambient temperature (AMB) value is obtained”] external air information as information on at least one of an external air temperature [“climate conditions proximate the exterior housing”] around an outdoor unit or weather information ([0027-0028, 0037, 0039]); and
 a control section [“the controller 155”] configured to control [“rotate the fan blades 145 based upon climate conditions proximate the exterior housing” like step 355 after detecting true in S350 and rotating the fan would be “operate the motor at less than max speed.”] a rotation number of a fan of an air blower [“rotate the fan blades 145] based on the external air information at a start [method 300 does not pass below step 315 (True in S315 returns back to S315, see Para. 0038) if the system is already started. Thus, the steps  below 315 are during startup cycle] of operation of the refrigeration cycle system ([0027, 0040- 0044]); and
controller is configured to operate the motor at less than max speed”] from a first rotation number upon determining the external air information satisfies the external air condition 
However, Tran does not teach features shown with 
Hwang is directed to controlling a fan speed of an outdoor air conditioner unit to protect a compressor and to prevent the fan from freezing (Abstract). Specifically, Hwang teaches/suggests a refrigeration cycle system comprising a stress detection section [“weight sensor 428 is not limited to that shown in the figure, it is possible if any position that can properly detect the falling snow”. “Any position” for the weight sensor 428 suggests that it can be installed on the fan in an axial direction] configured to detect stress [sensed “weight” due to snow by the weight sensor] on the fan in an axial direction, wherein when [“when the snowfall prevention control signal Sn is input” because of “weight of the falling snow is sensed by a weight sensor disposed around the outdoor fan motor 350”] a position of a center of gravity of the fan shifts [when weight (because of snow or any other material like dust/sand) is added because of snow accumulation, the center of gravity also automatically shifted, see para. 006 of US 20100144233 A1 as an example evidence], the control section is configured to set the rotation number of the fan to a second rotation number [“may also operate the speed at a constant speed (egg, less than 900 rpm). Of course, it is also possible to control the speed of the outdoor fan motor 350 to increase gradually. In addition, when the snowfall prevention control signal Sn is input, the”] from a first rotation number [“900 rpm”] upon determining the external air information satisfies the external air condition and the stress satisfies a preset stress condition, and wherein the second rotation number is less than the first rotation number (Pages 4- 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Hwang and Tran because they both are related to controlling speed of a fan of outdoor air conditioner unit and (2) modify the system of Tran to use stress detection section on its fan blades to determine shift in position of a center of gravity of the fan and rotate the fan in reduced speed (second rotation number) upon determining the external air information satisfies the external air condition and the stress satisfies a preset stress condition as in Hwang. Doing so outdoor unit of air conditioner of the Tran can accurately estimate accumulation of the snow and can take snow removal/freezing prevention action(s) (Hwang, page 5).

Regarding claim 2, Tran further teaches The refrigeration cycle system according to claim 1, wherein at the start of the operation, the control section sets the rotation number of the fan to the second rotation number [“the controller is configured to operate the motor at less than max speed” if true in S350] according to a set value of the operation in a case where the external air information satisfies a preset external air condition (Fig. 3, [0043]).
Claim(s) 4- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Hwang, and in further view of Choi et al. [Choi, reference of the record] (US 20150114014 A1). The combination of Tran, Hwang, and Choi is referred as THC hereinafter.

Regarding claim 4, Tran further teaches the control section controls a rotation number of a fan in S355 to the second rotation number when the ambient temperature is lower than high setting in S350 (fig. 3, [0043]). However, Tran merely assumes the problem of snow is resolved after running the fan for a timer period rather than actually detecting whether the snow accumulation problem is resolved or not. 
Therefore, Tran in view of Hwang does not teach after/ when the rotation number of the fan is set to the second rotation number, its control unit/abnormality detection section configured to detect an abnormality of the fan when rotating in second rotation number.
Choi is directed to determining whether snow is piled up or not in outdoor unit of an air conditioner using one or more sensors and control an operation of the outdoor fan and/or heater to remove snow when snow is piled up based on the determination (Abstract, [0021]). Specifically, Choi teaches a control section configured to set the rotation number of the fan to a second rotation number [“controls driving of the outdoor fan 212 to perform a process of removing the piled-up snow”] based on the external air information (S845, fig. 9, [0093, 0106]);and 
an abnormality detection section configured to detect [piled up snow is not removed and inform a user] an abnormality of the fan when the rotation number of the fan is set to the second rotation number (Fig. 9, S855, [0097, 0108]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Choi and Tran in view of Hwang because they both are related to removing snow from an outdoor air conditioner and (2) modify the system of Tran in view of Hwang to use its heater and additional sensors (e.g., photo sensors 310 or like of Choi) to actually sense whether the piled up snow is removed or not after rotating the fan in Tran’s system in second speed (e.g., in S355). Doing so a user of the system of Tran in view of Hwang can be informed about the fact of the problem of piled snow not being removed even after rotating the fan in second rotation number who can decide to operate a heater as in Choi (e.g., returning into step 850 from s855 and back to step 825 to drive the heater to melt snow (Choi, [0022, 0109], fig. 9).

Regarding claim 5, THC further teaches the refrigeration cycle system according to claim 4, wherein the control section stops [“default operation in which the outdoor fan 212 is operated at predetermined time intervals until the piled up snow is removed after informing the user that the piled up snow is not removed (860)”. Here, operating accordance to time interval means the fan is stopped after the time is over based on informing the user in S855. Claim does not require immediate stopping of the fan when the abnormality is detected] rotation of the fan in a case where the abnormality of the fan has been detected (Choi, [0109]).
Regarding claim 6, THC further teaches the refrigeration cycle system according to claim 4, wherein the control section performs defrosting processing for a heat exchanger in the case where the abnormality of the fan has been detected (Choi, Fig. 9, returning to S820 and S825 from S855 and S860).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Hwang, and further in view of Cao et al. [Cao] (WO 2018227922 A1, Pub. Date: 2018-12-20). 
Note: The US 20210131679 A1 to Cao et al., is used for citation/mapping purpose since this satisfies the English Translation for the cited WO 2018227922 A1 document.

Regarding claim 7, Tran in view of Hwang does not teach wherein the control section activates, according to the external air information, an electromagnetic brake configured to stop rotation of the fan, the rotation being made not with power of a motor during stop of the refrigeration cycle system as claimed.
Cao is directed to controlling a fan of the air-conditioner outdoor unit and addressing the problem of the fan being passively rotating due to outdoor wind ([0007]). Specifically, Cao teaches a refrigeration cycle system comprising: (Fig. 1, [0036]);
a control section configured to control a rotation number of a fan of an air blower based on the external air information at a start of operation of the refrigeration cycle system, wherein the control section activates, according to the external air information, an electromagnetic brake configured to stop [“detected wind speed through the vane stopping device” configured to prevent the vane that is passively rotating from rotating] rotation of the fan, the rotation being made not with power of a motor during stop of the refrigeration cycle system ([0005, 0038-0039, 0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Cao and Tran in view of Hwang because they both are related to controlling speed of a fan of an outdoor unit during startup and (2) modify its system to activate an electromagnetic brake configured to stop passive rotation of the fan. Doing so can improve the start-up success rate of the fan thereby ensuring the normal operation of its air-conditioner (Cao, [0054]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Hwang, and further in view of Mori et al. [Mori, reference of the record] (JP 2017187226 A, Pub. Date: 2017-10-12, outside grace period). 

Regarding claim 8, Tran in view of Hwang teaches features of the claim 1 a outlined above, but fails to teach  wherein the outdoor unit includes multiple outdoor units, an abnormality detection unit configured to detect an abnormality of a fan of each outdoor unit while the control section is controlling the rotation number of the fan of the air blower is further provided, and in a case where the abnormality has been detected at one of the multiple outdoor units, the control section stops rotation of the fan of the one of the multiple units for which the abnormality has been detected.
Mori teaches that an outdoor unit system can be implemented using two or more outdoor units. Specifically, Mori teaches refrigeration cycle system according to claim 1, wherein the outdoor unit includes multiple outdoor units [“outdoor unit of an air conditioner ... a plurality of outdoor units are provided”], wherein an abnormality detection unit configured to detect an abnormality of a fan of each outdoor unit while the control section is controlling the rotation number of the fan of the air blower is further provided, wherein and in a case where the abnormality has been detected at one of the multiple outdoor units, the control section stops [“For example, when it is detected that an abnormality has occurred in the fan of one blower 3A, the blower 3A having this fan is stopped, and the other normal blower 3B is continuously operated”, “The display on the display unit 81a may be visually changed according to the determined magnitude of the vibration level. When the determined vibration level exceeds the first threshold value, an alarm display is performed. For example, when the first threshold value is the vibration level 3 and the determined vibration level is 3 or more, an alarm is displayed on the display unit 81a or the like”, “wherein the outdoor unit has a multi-connection structure in which a plurality of outdoor units are provided, and when an abnormality of a fan of any of the outdoor units is determined, an abnormality is determined. An outdoor unit for an air conditioner, comprising: a control device that controls only an outdoor unit having a fan to stop and the other outdoor units to continue operation.”] rotation of the fan of the one of the multiple units for which the abnormality has been detected (Fig. 7, Page 9, claim 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the above cited teachings of Mori and Tran in view of Hwang because they both are related to operating an outdoor unit of a refrigeration system and (2) modify the outdoor unit of Tran in view of Hwang to implement with multiple outdoor units and stop the fan of the outdoor unit out of multiple units that experiences an abnormality as in Mori. Doing so the operating capability of the outdoor unit of the Tran in view of Hwang can be further enhanced as can be clear to PHOSITA without impacting continuing operating of the second unit when first unit is in troubled state. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see Page 6.
        2 See Kim (US 20210404816 A1, para. 0297) & Scarborough (US 20100144233 A1, para.006) as example evidence.
        3 “ it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”.